Citation Nr: 9917482	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1944 to 
January 1946.  He died on October [redacted], 1995 and the 
appellant is his widow.

The issue on appeal arises from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for the cause of the veteran's death.  

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in January 1998 so that the appellant could 
be afforded a Travel Board hearing.  On August 18, 1998, a 
hearing was held in Columbia, South Carolina, before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998). 


REMAND

The Board notes that there is a pending issue of entitlement 
to service connection for lung cancer due to exposure to 
radiation exposure for accrued benefit purposes.  This issue 
is inextricably intertwined with the issue on appeal and must 
be adjudicated in connection therewith.

As noted above, the veteran died on October [redacted], 1995.  
The certificate of death indicates that the primary cause of 
death was grand mal seizure (lasting five to ten minutes), 
due to bilateral cancer of the lungs (lasting six weeks).  No 
autopsy was performed and the death certificate was signed by 
Patricia M. Edwards, M.D.  

The appellant essentially contends that service connection is 
warranted for the veteran's death because his fatal lung 
cancer was caused by exposure to ionizing radiation during 
his active service.  The appellant specifically contends that 
the veteran was exposed to ionizing radiation when his Army 
company spent time in and near Nagasaki shortly after the 
bomb was dropped there in 1945.  The appellant has argued 
that this ionizing radiation exposure was the cause of the 
veteran's subsequent development of lung cancer. 

During her Travel Board hearing, the appellant testified that 
Dr. Edwards had stated that the veteran's lung cancer was 
related to his exposure to radiation.  The appellant 
indicated that she had obtained a written statement from Dr. 
Edwards to this effect, but said statement is not contained 
in the claims file.  The only record in the claims file 
signed by Dr. Edwards is the certificate of death.  However, 
the veteran's statement has put VA on notice that relevant 
evidence may exist or could be obtained that would, if true, 
be relevant and necessary for full, fair adjudication of the 
appellant's claim concerning service connection for the cause 
of the veteran's death.  Therefore, the RO has a duty to 
request the appellant's assistance in obtaining this medical 
opinion, in writing, from Dr. Edwards.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated in Ramey v. Brown, 9 Vet. App. 40, 44 (1996), that 
service connection for cancer or for death caused by cancer 
claimed to have been caused by radiation exposure in service 
can be accomplished in three ways.  First, there are 15 types 
of cancer which will be presumptively service-connected under 
the provisions of 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 1999) [and 38 C.F.R. § 3.309(d) 
(1998)].  Second, 38 C.F.R. § 3.311(b) (1998) provides a list 
of "radiogenic diseases" which will be service-connected 
when certain conditions specified by regulation are met.  
Third, direct service connection can also be established by a 
showing that the disability was incurred during or aggravated 
by service, a task which includes tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Lung cancer is not a listed disorder under 38 C.F.R. § 3.309; 
however, under 38 C.F.R. § 3.311, it is considered a 
radiogenic disease.  Entitlement to service connection may be 
established for a radiogenic disease under § 3.311(b)(1) if 
the following three requirements are met: (i) exposure to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki from September 1945 to 
July 1946, or other activities as claimed; (ii) the 
subsequent development of a radiogenic disease; and (iii) the 
first manifestation of said disease occurred within the 
period specified in paragraph (b)(5) of this section [for 
lung cancer, five or more years after exposure]. 38 C.F.R. § 
3.311(b)(1) (1998). 

Under 38 C.F.R. § 3.311, when a radiogenic disease becomes 
manifest after service and it is contended that the disease 
is a result of exposure to ionizing radiation in service, a 
dose assessment as to the size and nature of the radiation 
must be made.  The Board finds that prior to further 
consideration of this matter, it is necessary that the RO 
obtain a dose assessment in accordance with the provisions of 
38 C.F.R. 
§ 3.311.  The claim must then be referred to the 
Undersecretary for Benefits pursuant to 3.311(c) for further 
consideration under the various factors specified in VA 
regulations.  38 C.F.R. § 3.311(e)(1998).

The Board notes that some of the veteran's service medical 
records were associated with the claims file in December 
1993.  In December 1995, the National Personnel Records 
Center (NPRC) advised the RO that it had no medical records 
pertaining to the veteran on file, and indicated that these 
records were apparently destroyed in the 1973 fire.  In June 
1998, the RO sent a letter to the National Archives and 
Records Service, requesting any and all records pertaining to 
Co. L, 136th Infantry Regiment, 33rd Infantry Division, U.S. 
Army, [with which the veteran had been associated] for the 
time frame of June 12, 1945 through December 27, 1945.  The 
claims file does not reflect any reply from the National 
Archives in this regard, and the RO should pursue this 
development prior to obtaining the dose assessment.    
  
Finally, following the Travel Board hearing, the appellant 
submitted additional medical records and a videotape of her 
husband discussing his period of active duty.  Although the 
appellant waived prior RO consideration of this evidence, it 
should be reviewed in the course of this remand.  

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  The RO should advise the appellant 
that she may attempt to obtain a written 
statement from Dr. Edwards concerning the 
cause of the veteran's death.  Any such 
statement received should be permanently 
associated with the claims file. 

2.  The RO should obtain copies of all of 
the veteran's VA treatment records not 
currently of record.

3.  The RO should request that the 
appellant provide the names, addresses 
and approximate date of treatment for all 
VA and non-VA health care providers who 
treated the veteran for any lung 
disorder.  With any necessary 
authorization, the RO should attempt to 
obtain copies of any treatment records 
identified by the appellant which have 
not been previously secured.

4.  The RO should again contact the 
National Archives and request any and all 
records pertaining to Co. L, 136th 
Infantry Regiment, 33rd Infantry 
Division, U.S. Army for the time frame of 
June 12, 1945 through December 27, 1945.  
If no such records exist, the National 
Archives should be asked to so indicate 
in writing.  

5. The RO should make an attempt to 
verify, through all appropriate official 
channels, the veteran's in-service 
radiation exposure, if any.  To do so, 
the RO should contact the Army Dosimetry 
Center at the Alabama address above, as 
well as the Defense Nuclear Agency, and 
other sources, if necessary.

6.  The RO should determine whether 
further development is required for the 
claim for service connection for the 
cause of the veteran's death, to include 
referral of the appellant's claim to the 
Undersecretary for Benefits.  If so, all 
such development should be completed.

7.  Thereafter, the RO should review the 
evidence contained in the claims file (to 
include the documentary and videotape 
evidence submitted by the appellant in 
September 1998).  A new rating action 
should then be prepared, and the RO 
should enter its determination concerning 
service connection for the cause of the 
veteran's death and service connection 
for lung cancer as a result of radiation 
exposure, for accrued benefit purposes.  
If either decision remains adverse to the 
appellant, she and her representative (if 
any) should be provided with a 
supplemental statement of the case, to 
include the criteria pertaining to 
accrued benefits, and be given an 
opportunity to respond to it before the 
case is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
obtain additional medical information and ensure due process.  
No inference should be drawn regarding the final disposition 
of the appellant's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


